Case 2:15-cv-00057-CAS-JC Document 164, Filed 08/26/21 Page1ofi Page ID #:2413

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

MARILYN GLADLE CASE NUMBER
Plaintiff(s) CV15-57-CAS(JCx)
Vv.
DAVID J. SHULKIN; ET AL ORDER ON REQUEST FOR APPROVAL
: OF SUBSTITUTION OR WITHDRAWAL
Defendant(s) OF ATTORNEY

 

 

The Court hereby orders that the request of:

Marilyn Gladle Plaintiff [J Defendant [ Other
Name of Party

 

 

to substitute | Marilyn Gladle who is

(_] Retained Counsel [[] Counsel appointed by the Court (Criminal cases only) Pro Se

425 Canon Crest Avenue

 

 

 

 

 

 

Street Address
Los Angeles. CA 90065 4wwexplorer@gmail.com
City, State, Zip E-Mail Address
(323) 301-2783
Telephone Number Fax Number State Bar Number

as attorney of record instead of Nj
List all attorneys from same firm or agency who are withdrawing.

 

 

is hereby [IX GRANTED [j DENIED

The clerk is hereby ordered to terminate Notices of Electronic Filing for the withdrawing attorney(s) in this case.
Dated: August 26, 2021 Aba Vue f »_ ff, 1)
U.S. District Judge

G 01 ORDER (09/17) (PROPOSED) ORDER ON REQUEST FOR APPROVAL OF SUBSTITUTION OR WITHDRAWAL OF ATTORNEY

 

 
